DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Travis Johnson on 11/18/2021.

The application has been amended as follows:
Claim 21, lines 8-9, change “hinge portion to a locking structure about one end and configured to interferingly engage with the locking structure about the other end” to -- hinge portion to a locking structure about a first end and configured to interferingly engage with the locking structure about a second end—

********Authorization was not given for the amended claim below. Refer to above, should the changes and/or additions be unacceptable to applicant. ********

Claim 18, line 13, change “cover at least the area of an aperture” to –cover at least an area of an aperture--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose a stem bayonet clip as claimed. In particular, the prior art fails to disclose a locking mechanism provided below opposing main body portions, which retains a gradient compressive force depending on the width of a stem inserted between opposing main body portions, in combination with the other limitations of the claim.
The closest prior art of record Rosenburg (US 8215057), which teaches a similar stem support clip, does not teach where the locking portion is below first and second opposing main portions. In regards to claim 18, Rosenburg does not teach wherein the base is positioned below the compression portion and sized to cover at least an area of an aperture formed when the opposing main body portions are in a closed or compressing state.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644